—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered June 4, 1996, convicting him of burglary in the first degree (ten counts), robbery in the first degree (four counts), attempted robbery in the first degree (six counts), robbery in the second degree (two counts), and attempted robbery in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People’s failure to preserve and disclose a photograph taken of him after his arrest does not require reversal under the circumstances of this case (see, People v Wallace, 76 NY2d 953; People v Kelly, 62 NY2d 516; People v Rodriguez, 210 AD2d 266; People v Kelly, 194 AD2d 693; CPL 240.20 [1]; 240.70 [1]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Bracken, J. P., O’Brien, Santucci and Altman, JJ., concur.